Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #043


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 1st day of September, 2015, are as follows:



PER CURIAM:


2015-B -0243      IN RE: DONALD R. PRYOR

                  Upon review of the findings and recommendations of the hearing
                  committee and disciplinary board, and considering the record,
                  briefs, and oral argument, it is ordered that Donald R. Pryor,
                  Louisiana Bar Roll number 18389, be and he hereby is suspended
                  from the practice of law for one year and one day. All costs and
                  expenses in the matter are assessed against respondent in
                  accordance with Supreme Court Rule XIX, § 10.1, with legal
                  interest to commence thirty days from the date of finality of
                  this court’s judgment until paid.

                  KNOLL, J., dissents on the sanctions and would impose disbarment.
                  GUIDRY, J., dissents with reasons.
                  CRICHTON, J., concurs in part, dissents in part and assigns
                  reasons.
09/01/15


                     SUPREME COURT OF LOUISIANA

                                NO. 2015-B-0243

                          IN RE: DONALD R. PRYOR


                ATTORNEY DISCIPLINARY PROCEEDING


PER CURIAM

      This disciplinary matter arises from formal charges filed by the Office of

Disciplinary Counsel (“ODC”) against respondent, Donald R. Pryor, an attorney

licensed to practice law in Louisiana.



               ALLEGATIONS OF THE FORMAL CHARGES

      Respondent represented Emily Winborn in criminal proceedings captioned

State of Louisiana v. Emily Winborn, case number 498-791 on the docket of the

Criminal District Court for the Parish of Orleans. Ms. Winborn was charged with

simple burglary of an inhabited dwelling based on allegations that she broke into

Brian Bode’s raised double-shotgun house and stole a gun.

      Mr. Bode testified as a witness for the prosecution at Ms. Winborn’s trial.

At that time, Mr. Bode testified that respondent came to a restaurant he owns with

his daughter and offered him $300 to drop the charges against Ms. Winborn. Mr.

Bode also testified that when he refused to drop the charges, respondent confronted

him again and offered him $500 not to show up in court for Ms. Winborn’s trial.

      Although the ODC acknowledged respondent denies these allegations, the

ODC concluded, based on its investigation, that Mr. Bode’s version of events was

credible. Accordingly, the ODC charged respondent with violations of Rules

8.4(a) (violation of the Rules of Professional Conduct), 8.4(b) (commission of a
criminal act that reflects adversely on the lawyer’s honesty, trustworthiness, or

fitness as a lawyer), 8.4(c) (engaging in conduct involving dishonesty, fraud,

deceit, or misrepresentation), and 8.4(d) (engaging in conduct prejudicial to the

administration of justice) of the Rules of Professional Conduct.



                       DISCIPLINARY PROCEEDINGS

      Respondent filed an answer to the formal charges, essentially denying any

misconduct. The matter then proceeded to a formal hearing on the merits. The

hearing committee heard several witnesses testify, including both respondent and

Mr. Bode.



                        Summary of the Hearing Testimony

      During his testimony at the hearing, respondent admitted that he went to Mr.

Bode’s restaurant on August 20, 2010 to ask Mr. Bode to drop the charges against

Ms. Winborn and asked him to execute an affidavit to that effect. He also admitted

that he offered Mr. Bode $300. However, he claimed this payment represented

“restitution” for Mr. Bode’s lost gun and denied that the $300 was payment to drop

the charges. Nonetheless, respondent conceded the purported “restitution” was

incidental to his main purpose of having Mr. Bode execute an affidavit dropping

the charges against Ms. Winborn:

             Q: [You weren't] going to give the three hundred dollars
             to Mr. Bode unless he signed the affidavit?

             A: No. The affidavit was basically - and I think this
             affidavit is the most important part, and I don't want to
             get it confused or mixed up at all. Because I do
             understand that if it is the original intent of Mr. Bode, if
             it is the original intent of Emily that he told her that he
             did not want to pursue any charges, that is the whole
             purpose of getting the affidavit. Restitution for the three
             hundred dollars for the gun is just, you know, incidental
             to make him whole.


                                          2
             Q: Okay. Did he get the three hundred dollars ... ?

             A: No.

             Q: Why not?

             A: Because he said he didn't want to do an affidavit.


      Mr. Bode testified that, during respondent’s first visit to the restaurant,

respondent told him the $300 was for him to drop the charges and payment for the

gun. Mr. Bode then told respondent that he had already found the gun:

             I don’t know what period of time it was, but [respondent]
             came to [the restaurant] and asked to speak, asked my
             daughter if I were there, and my daughter called me over
             and I spoke to [respondent]. And he told me that - he
             tapped his suit coat with his hand and said, I have three
             hundred dollars here if you drop the charges and that’ll
             take care of the gun. I told him I found the gun in the
             yard within, I think I said, three weeks. He asked if I
             reported it to the DA. I said: No. Should I have? And I
             don’t recall him answering the question.


      Mr. Bode also told respondent that he was not going to drop the charges

because the stolen item had been a dangerous weapon. The next day, Mr. Bode

called the district attorney’s office to report respondent’s visit and the $300 offer.

Soon thereafter, two detectives came to talk to Mr. Bode about the incident. Mr.

Bode further testified that, when respondent visited him the second time,

respondent said he had $500 if Mr. Bode did not show up for court the next day.

When respondent saw Mr. Bode in the courtroom the next day, respondent said, “I

thought we had a deal, you weren’t going to show up.” Mr. Bode then called the

assistant district attorney over, and respondent and the assistant district attorney

“had a few words” before walking off. Mr. Bode indicated that he did not know

respondent prior to Ms. Winborn’s criminal matter and had no reason to fabricate

his testimony. Mr. Bode indicated that he did not have any grudges against

respondent but “just had a funny feeling that he couldn’t be trusted.”


                                          3
      Graymond Martin, the first assistant district attorney for Orleans Parish,

testified that, well before Ms. Winborn’s trial, he sent an investigator to talk to Mr.

Bode about respondent’s $300 offer to drop the charges. According to Mr. Martin,

the investigator asked Mr. Bode to wear a wire to gather more concrete evidence

against respondent, but Mr. Bode elected not to participate at that level.

      Respondent presented Calvin Johnson, a former criminal court judge, as a

character witness. Judge Johnson testified that he has known respondent since

respondent became an attorney and that respondent is a good, prepared, and

diligent attorney. He indicated that he has never known respondent to be dishonest

and has never heard of respondent trying to bribe anyone, but he was not involved

in Ms. Winborn’s case. Judge Johnson further testified that he is familiar with

affidavits of non-prosecution like the one respondent wanted Mr. Bode to sign but

has not seen such an affidavit in use since the 1980’s. He stated that he used them

when a victim expressed an unwillingness to go forward, but money “never, ever”

changed hands. He also indicated that restitution might be paid in connection with

the affidavit but implied that restitution would be paid even if the victim would not

drop the charges. The evidence of restitution would be used to mitigate the

sentence.

      Robert Jenkins, an attorney who was accepted as an expert in criminal

defense practice and trial preparation, testified that his usual practice is to notify

the district attorney’s office and have an independent attorney go with him if he

wants to interview a witness. He also stated that affidavits of non-prosecution

rarely work and that, when restitution is offered, the attorney must take an

unbiased witness to confirm the offer is really restitution and not a bribe. He never

signs the affidavit himself, as it would be a conflict of interest, but enlists the help

of the independent attorney who accompanied him. He further stated that it would



                                           4
be unethical to offer money to a victim to drop the charges. Finally, he was not

involved in Ms. Winborn’s case and knew nothing about it.



                            Hearing Committee Report

      After considering the evidence and testimony presented at the hearing, the

hearing committee determined that resolution of this matter required a credibility

determination. The committee found that Mr. Bode was a credible witness with no

apparent motive to lie about his interactions with respondent.        Furthermore,

although respondent attempted to show that Mr. Bode’s memory was failing, the

details he did remember led the committee to believe his version of events.

      The committee further found respondent’s testimony, in which he asserted

he offered Mr. Bode the $300 as restitution rather than for the purpose of dropping

the criminal charges against Ms. Winborn, was not credible.        The committee

pointed out that when asked why he ultimately did not pay Mr. Bode $300,

respondent admitted that he did not do so “because he said he didn’t want to do an

affidavit.”    Thus, the committee determined respondent’s own testimony

contradicted his assertion that the $300 was not intended as payment for dropping

the charges.

      After hearing the testimony, observing the witnesses’ demeanors, and

considering the logical interpretation of the interactions, the committee believed

that (1) the $300 was a bribe for Mr. Bode to drop the charges against Ms.

Winborn, and (2) the $500 was offered as a “last resort” attempt to keep Mr. Bode

from appearing at the trial, which would make it more likely that the charges

would be dropped.       Based on these facts, the committee determined that

respondent violated the Rules of Professional Conduct as alleged in the formal

charges.



                                         5
      In aggravation, the committee found respondent had a prior disciplinary

record, refused to acknowledge the wrongful nature of the conduct, and had

substantial experience in the practice of law (admitted 1987). The committee

could find no mitigating factors present in this matter.

      After considering this court’s prior jurisprudence addressing similar

misconduct, the committee recommended that respondent be disbarred.



                       Disciplinary Board Recommendation

      After review, the disciplinary board adopted the hearing committee’s

credibility assessments of respondent and the other witnesses and determined that

the committee’s factual findings are supported by the record and are not manifestly

erroneous. The board further determined that the committee correctly applied the

Rules of Professional Conduct to the facts when it concluded respondent violated

the rules as alleged in the formal charges. In agreeing with the committee that

respondent’s actions constituted attempted bribery in violation of the Rules of

Professional Conduct, the board noted

             it is curious that [respondent,] a lawyer with honest
             intentions, who has been practicing since 1987, and
             whose practice is “eighty to ninety percent criminal law”
             failed to take a third party lawyer/witness with him to the
             meetings with Mr. Bode where he was offering
             “restitution.” His own expert witness, Robert Jenkins,
             testified that he made it his standard practice in such
             circumstances to approach victims only if he is
             accompanied by a third party unassociated lawyer who,
             by his presence, legitimizes any offers of restitution and
             also hinders potential accusations of intimidation or
             bribery.


      The board then determined that respondent knowingly, if not intentionally,

violated duties owed to the public and the legal system. Although no harm actually

occurred, the board determined that potential harm to the outcome of Ms.

Winborn’s case clearly existed. Furthermore, real harm to the legal profession’s

                                          6
reputation occurs whenever the public learns of, or is subject to, an attorney’s

unethical conduct. After considering the ABA’s Standards for Imposing Lawyer

Sanctions, the board appeared to suggest that the baseline sanction is in the range

of a suspension to disbarment.

      In aggravation, the board found a prior disciplinary record, refusal to

acknowledge the wrongful nature of the conduct, and substantial experience in the

practice of law. In mitigation, the board found good character or reputation as

evidenced by the testimony of Judge Johnson and Mr. Jenkins.               Under these

circumstances, the board recommended that respondent be suspended from the

practice of law for one year and one day.

      Respondent and the ODC both filed objections to the disciplinary board’s

recommendation. Accordingly, the case was docketed for oral argument pursuant

to Supreme Court Rule XIX, § 11(G)(1)(b).



                                    DISCUSSION

      Bar disciplinary matters fall within the original jurisdiction of this court. La.

Const. art. V, § 5(B). It is well settled that in such cases, we function as the trier of

fact and conduct an independent review to determine if the charged misconduct is

proven by clear and convincing evidence. Louisiana State Bar Ass’n v. Boutall,

597 So. 2d 444 (La. 1992).

      Nonetheless, we have recognized that the hearing committees appointed by

this court have a unique and critical role in the process, as the members of these

committees actually hear and see the witnesses who testify at the formal hearing.

In In re: Bolton, 02-0257, p. 7 (La. 6/21/02), 820 So. 2d 548, 553, we discussed the

committee’s role:

             Because much of this case turns on respondent's
             subjective intent, we place great emphasis on the findings
             of the members of the hearing committee on this issue.

                                            7
                The three members of the hearing committee, two of
                whom were attorneys and one of whom was a lay person
                drawn from the community, had the opportunity to see
                and hear the witnesses, including respondent, who
                testified in this matter. Unlike the disciplinary board and
                this court, the hearing committee was not disadvantaged
                by the review of a cold record and is in a superior
                position to observe the nuances of demeanor evidence
                not revealed in a record. See, e.g., In re A.J.F., 00-0948
                (La. 6/30/00), 764 So. 2d 47; Adkins v. Huckabay, 99-
                3605 (La. 2/25/00), 755 So. 2d 206.

                                      * * *

                While the evidence could support a contrary conclusion,
                we have observed in a civil context that where the fact
                finder is presented with two permissible views of the
                evidence, the fact finder's choice between them is not
                clearly wrong. Rosell v. Esco, 549 So. 2d at 840, 844 (La.
                1989). Although this court is the trier of fact in bar
                disciplinary cases, we are not prepared to disregard
                the credibility evaluations made by those committee
                members who were present during respondent's
                testimony and who act as the eyes and ears of this
                court. [emphasis added].


      Similarly, in the instant case, we place great emphasis on the hearing

committee’s findings concerning the credibility of respondent and Mr. Bode. The

committee concluded that Mr. Bode – a witness with no apparent motive to lie

about his interactions with respondent – was credible when he testified that

respondent offered him $300 to drop the charges against Ms. Winborn and then,

the day before trial, offered him $500 not to show up in court for the trial.

Likewise, the committee concluded that respondent’s version of these events was

not credible.

      Based on our independent review of the record, we see no basis to disregard

the hearing committee’s factual findings.         While we acknowledge Mr. Bode

testified he could not recall the exact words of his conversation with respondent, he

remembered sufficient details to cause the committee to believe his version of

events. Most significantly, respondent’s own testimony was internally inconsistent


                                            8
with regard to his intent in offering the $300 payment to Mr. Bode. Although

respondent sought to characterize the payment as restitution for Mr. Bode’s stolen

gun, respondent admitted he would not give Mr. Bode the money until Mr. Bode

executed the affidavit dismissing the charges against Ms. Winborn. This testimony

clearly supports the conclusion that any intent to provide restitution was incidental,

as respondent’s overarching purpose in offering the money was to have Mr. Bode

execute an affidavit dropping the charges. Therefore, we cannot say the hearing

committee was clearly wrong when it determined, based on its credibility findings,

that respondent violated the Rules of Professional Conduct as charged.

      Having found evidence of professional misconduct, we now turn to a

determination of the appropriate sanction for respondent’s actions. In determining

a sanction, we are mindful that disciplinary proceedings are designed to maintain

high standards of conduct, protect the public, preserve the integrity of the

profession, and deter future misconduct. Louisiana State Bar Ass’n v. Reis, 513
So. 2d 1173 (La. 1987). The discipline to be imposed depends upon the facts of

each case and the seriousness of the offenses involved considered in light of any

aggravating and mitigating circumstances.          Louisiana State Bar Ass’n v.

Whittington, 459 So. 2d 520 (La. 1984).

      Respondent knowingly, if not intentionally, violated duties owed to the

public and the legal system. Although no harm actually occurred, a significant

potential for harm existed.

      We have traditionally dealt harshly with lawyers who give or offer to give

anything of value to a witness with the intent to influence their conduct as

witnesses in criminal proceedings. In In re: Hingle, 98-0774 (La. 9/18/98), 717
So. 2d 636, we disbarred an attorney who was convicted of public bribery

stemming from his payment of a witness’s debts in exchange for the witness’s

agreement not to testify against his clients. The lawyer in Louisiana State Bar

                                          9
Ass’n v. Pitard, 462 So. 2d 178 (La. 1985), was likewise convicted of public

bribery after he offered financial “settlements” to the families of three victims in

exchange for affidavits exonerating his client of wrongdoing. However, in both

Hingle and Pitard, the evidence established not only that the lawyer had knowingly

pursued an inappropriate course of action but also that he had been convicted of a

serious felony.

      A case more analogous to the instant facts is In re: Sharp, 01-1117 (La.

12/7/01), 802 So. 2d 588, in which the lawyer, at the request of his client, met with

the mother of the fourteen-year old victim in the case and drafted an agreement

which offered her $10,000 in exchange for requesting that the criminal charges be

dropped. Ultimately, the agreement was never signed, and no payment was made.

In suspending the lawyer for one year and one day, we concluded the lawyer was

sincere (although in error) in believing he was not engaging in an illegal act by

drafting the agreement.

      While the facts of Sharp are not directly on point with the instant case,

Sharp suggests the intent of the lawyer is critical in determining the severity of the

sanction to be imposed.      Unlike cases such as Hingle and Pitard, where the

improper intent of the lawyer was established through criminal proceedings, intent

is more difficult to determine in cases such as Sharp and the instant one, where the

improper act never comes to fruition and is never prosecuted.

      Respondent relies on Mr. Jenkins’ expert testimony for the proposition that

it is not unethical for a lawyer for a defendant to offer a victim restitution or obtain

an affidavit from the victim dismissing the charges, as long as no money is offered

in exchange for the affidavit. However, Mr. Jenkins acknowledged there is a

danger that any such attempt could be construed as bribery or intimidation, and he

emphasized the need to ensure an unbiased witness is present during any

discussions between the lawyer and victim.

                                          10
      The dangers alluded to by Mr. Jenkins are well illustrated by the instant

case. Even assuming arguendo that respondent did not have a sinister motive in

mind, Mr. Bode clearly perceived respondent’s communications as improper. As

an experienced criminal lawyer, respondent should have been aware that his

actions could be interpreted as bribery or intimidation and taken sufficient

safeguards to avoid such an impression. Thus, at the very least, respondent’s

conduct in this case “erodes public confidence in the criminal justice system and

calls the entire legal profession into disrepute.” Sharp, 01-1117 at p. 8, 802 So. 2d

at 592.

      Considering the totality of the circumstances in this case, we find the

appropriate sanction is a suspension for one year and one day, which will require

respondent to submit a formal application for reinstatement.



                                      DECREE

      Upon review of the findings and recommendations of the hearing committee

and disciplinary board, and considering the record, briefs, and oral argument, it is

ordered that Donald R. Pryor, Louisiana Bar Roll number 18389, be and he hereby

is suspended from the practice of law for one year and one day. All costs and

expenses in the matter are assessed against respondent in accordance with Supreme

Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date

of finality of this court’s judgment until paid.




                                           11
09/01/15



                     SUPREME COURT OF LOUISIANA

                                NO. 2015-B-0243

                          IN RE: DONALD R. PRYOR

                 ATTORNEY DISCIPLINARY PROCEEDING



GUIDRY, J., dissents with reasons.

      I would impose greater discipline.
09/01/15

                     SUPREME COURT OF LOUISIANA

                                NO. 2015-B-0243

                         IN RE: DONALD R. PRYOR


                ATTORNEY DISCIPLINARY PROCEEDING


CRICHTON, J., concurs in part and dissents in part and assigns reasons:

      I agree with the majority’s finding that the hearing committee correctly

determined, based on its credibility findings and clear and convincing evidence,

that respondent violated the Rules of Professional Conduct as charged. However, I

find that the seriousness of respondent’s conduct, when coupled with his previous

disciplinary record, warrants disbarment.